Citation Nr: 1217912	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  05-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1987. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  

The Veteran testified at an April 2008 Central Office Board hearing in Washington, DC; the hearing transcript has been associated with the claims file. 

The Board remanded the case for further development in June 2008. 

The Board denied the claim for service connection for a left knee disorder in February 2011.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2011 Order, the Court granted a September 2011 Joint Motion for Remand, vacating the Board's February 2011 decision with respect to the claim for service connection for a left knee disorder and remanding the Veteran's claim for consideration by the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for a left knee disorder must be remanded for further development.  

As noted above, the Board denied the claim for service connection for a left knee disorder in February 2011.  The Veteran appealed the Board's decision to the Court, which, by an October 2011 Order, granted a September 2011 Joint Motion for Remand, vacating the Board's February 2011 decision with respect to the claim for service connection for a left knee disorder and remanding the Veteran's claim for consideration by the Board.  Specifically, the Joint Motion found that the December 2008 VA opinion relied upon by the Board in its decision was inadequate.  In so finding, the Joint Motion also concluded that the Board erred in relying on the VA opinion provided in December 2008 and provided inadequate reasons and bases for this reliance.  The case was therefore remanded to the Board to provide an adequate VA medical opinion.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Service treatment records show that in January 1968, the Veteran was seen for a sore right knee.  It was noted that while walking up stairs, the Veteran tripped and bruised his knee at the insertion of the quadriceps tendon.  There was no loss of motion.  The Veteran was assessed with a contusion.  A January 1970 reenlistment examination noted that the Veteran had injured his right knee in January 1968, that the injury was treated, and that it responded to treatment.  Service treatment records also show that the Veteran fractured his right fibula in August 1971 while riding a motorcycle; he was noted to have a three inch scar on his right leg in subsequent periodic medical examinations.  In-service clinical treatment reports dated from 1968 to 1987 and periodic medical examinations completed in 1973, 1974, 1975, 1976, 1979, 1980, 1983, and 1987 do not reflect any further complaints or findings pertaining to either knee.  

A February 1999 private treatment report from Dr. S.L. noted that the Veteran's prior medical history was significant for arthritis in the left knee.  

VA treatment records dated in 2008 show that the Veteran was seen for left knee pain, swelling, and giving way. 

During the Veteran's April 2008 Board hearing, he described a left knee injury in service.  He stated that he was working on aircraft in Vietnam, and reported that they had a sniper.  The Veteran also testified that the sniper started firing, and he tried to climb the steps to the maintenance van where he had his equipment.  He stated that he misjudged the step and landed his knee on the step.  The Veteran reported seeing a medic afterward.  He asserted that the injury that occurred was to the left knee; and that the examiner at the time must have made an error in noting the right knee was injured.  The Veteran stated that he continued to have left knee symptoms after his injury in service, including sharp pain, swelling, arthritic episodes, and giving away of the knee.  

The Veteran was afforded a VA examination in August 2008.  The claims file was reviewed.  The VA examiner noted that there was documentation of treatment to the right knee in January 1968.  The Veteran advised the VA examiner that it was the left knee that was treated.  Left knee x-rays completed in June 2008 revealed early osteoarthritic changes.  The Veteran was diagnosed with traumatic arthritis of the left knee.  No opinion as to etiology was rendered at that time.  

A December 2008 VA opinion report included a review of the claims file.  The examiner described the Veteran's reported history.  He stated that, pertaining to the left knee, in 1968 while in Vietnam, the Veteran was working on an aircraft and was under sniper fire.  The examiner noted the Veteran's reports that he had stated that he tried to go up some steps to get his gear and struck his left knee on the metal steps and that he went to sick call and was treated conservatively.  He also noted that the Veteran stated that his pain improved, but then over the past 15 years, he had increasing pain in the left knee and he also reported stiffness, swelling, instability, and locking of the knee.  Findings from the Veteran's August 2008 physical examination were noted.  The examiner stated that he reviewed the Veteran's service records and regarding the knee condition including a note dated in January 1968, which showed a complaint of a sore right knee that was incurred when the Veteran tripped and bruised his knee at the insertion of the quadriceps tendon walking up steps.  The impression was contusion and he was given Robaxin, to be taken as needed.  The examiner noted that the service treatment records contained no other entries related to right or left knee problems and that annual examinations in 1980, 1983, and a 1987 separation examination did not show any complaint of knee problems and did not show any abnormality of the knees.  

The VA examiner opined that the Veteran's left knee arthritis was not due to or a result of his military service.  He reasoned that the Veteran's service records only revealed one isolated clinic visit for right knee pain, not left.  He did have several injuries to the right leg/fibula; but the Veteran, in his statements, disclosed a different injury to the left knee, specifically, the incident where the Veteran struck his knee on a metal step.  The Veteran claimed that the medic put down the wrong knee.  The VA examiner stated that in spite of what the Veteran claimed as an error in documentation, there was no documentation of treatment of either the right or left knee related to that particular injury; nor, was there any documentation of chronic knee problems on his separation examination.  Therefore, the VA examiner concluded that there was no evidence that the Veteran's left knee condition started in service.  

A January 2009 VA examination reflects a diagnosis of severe chondromalacia of the left knee with no limitation of motion.  No opinion as to etiology was provided.

The September 2011 Joint Motion asserted that the December 2008 VA examiner's opinion was inadequate as he provided a "conflicting opinion" wherein he first confirmed that the Veteran had sustained an in-service knee contusion and subsequent treatment but then later denied that the Veteran's current knee disability was related to his active service because "there was no documentation of treatment of either the right or left knee related to that particular injury."  Therefore, as the December 2008 VA examiner's opinion was found to be inadequate, the claim must be remanded for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon, 20 Vet. App. At 81; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should forward the claims file to an appropriate VA specialist, for a supplemental opinion regarding the Veteran's left knee disorder.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  All necessary testing should be provided. 

The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file, including:  
   (1) a copy of this remand; 
(2) the service treatment reports; 
(3) the December 2008 VA opinion and January 2009 VA examination; and 
(4) the lay testimony by the Veteran describing his injury in service and the continuity of symptoms thereafter.  

Please note:  The Veteran is competent to attest to lay-observable events during his active service and that he has had problems with the left knee since that time.  He is not competent to provide an opinion regarding the etiology of the left knee disorder.  

The examiner is asked to answer the following:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder:  (1) was incurred during his period of active service from June 1967 to June 1987; or (2) that such condition was caused by any incident or event that occurred during such period (i.e. the Veteran's reported injury to the left knee during active service)?   

(b).  Please explain the reasons why and include a discussion of the relevant evidence.  

(c).  If the examiner indicates that further examination of the Veteran is necessary to respond to the Board's inquiry, such examination should be afforded the Veteran.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


